Title: To Benjamin Franklin from Jesse Taylor, 21 November 1778
From: Taylor, Jesse
To: Franklin, Benjamin


Sir
Belfast 21t. November 1778
Inclosed is a memorial the Substance of which may already Reached you, in a personal Interveiw with Sir Edward Newenham who promised before he Left Ireland that when he would have the honour of Waiting on you to Lay before you our Wishes— We thought Best in the Body of our memorial not to mention any names to the memorialists, Least your Excellency would have Occation to shew it in some offices where Confidence may be abussed. But if Nescesary, it was Resolved to Request your Excellency to Insert my name Before the Memorial was shewn— Besides this Protecttion thus applyd for it might be Serviceable to the Intrist of america, were several Coppys sent over to this Country, and in hands of some frend to your Cause in whome you can confide—Leaving him the Liberty to fill up the Blanks Left for the names in Case of other adventurers Requiring them, and of these I think their will be a Great multitude from this Country, who but anxiously waite for some mode being pointed out to them how they may avoid some of the presant danger of such a voyage—
Should your Excellancy not approve of the methode pointed out in the memorial for Conveying the Protecttion to me—or do you know of any safer methode of Conveyance your Excellency will be so kind as to adopt it; I have the honor to be Sir your Excellancy’s most obt. Servt for himself and others
Jesse Taylor
 
Addressed: To / His Excellency / Doctor Franklin / Versailes
Received & forwarded the 23 feb. 1779. by your Obed. humble Servt per Bastiaen Molewater & Son of Rotterdam—addressed M Ve. Tassin & fils a Paris
Notation: Jesse Taylor. Belfast 21. 9bre. 1778.
